DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 2/20/2020, and 6/22/2021, and have been reviewed by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 103, and 107 as seen in figures 1, and 2, 105 as seen in figure 1, 204a as seen in figures 5-7, and 310 as seen in figures 6, and 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The figures show elements 103, 105, 107, 204a, and 310 but these elements do not appear to be listed in the specification..  
Appropriate correction is required.
Claim Objections
Claims 2, 6, 8, 11, 13, 16, and 19 are objected to because of the following informalities:  Claims 2, 6, 11and 16 spell the term “topside” as one word, while claims 8, 13, and 19 spell the term “top side” as two words.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 states “a top side of a roller track”, however claim 16 already introduced the limitation “a topside of a roller track” which results in the language in claim 19 producing a double inclusion and should be changed to “the topside of the roller track”.
Claim 20 is rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by De Faveri (EP #2586945).
Regarding claim 1, De Faveri teaches a door roller comprising: a carriage member (3) comprising a plurality of bores (23a, and 23b); and a plurality of roller assemblies connected to the carriage member (3, 28a, 28b, 29a, and 29b as seen in figure 1), each roller assembly of the plurality of roller assemblies comprising a pivot bearing (26a, 26b, 27a, 27b) rotatably disposed within a bore of the plurality of bores (Paragraph 32 line 1-Paragraph 33, line 4) and a pair of rollers coupled to the pivot bearing (27a, 27b, 28a, 28b, 29a, and 29b as seen in figure 2, and Paragraph 33, lines 1-4).
Regarding claim 3, De Faveri teaches the door roller of claim 1, comprising: wherein the carriage member comprises a plurality of slots and each bore of the carriage member is coupled to two slots of the plurality of slots (Shown below in figure 2); and wherein each roller assembly of the plurality of roller assemblies comprises a pair of axles (27a, and 27b), and each axle of the pair of axles extends through one slot of the plurality of slots (Paragraph 32 line 1-Paragraph 33, line 4).

    PNG
    media_image1.png
    727
    596
    media_image1.png
    Greyscale


Regarding claim 6, De Faveri teaches the door roller of claim 1, wherein the pivot bearings of the plurality of roller assemblies allow an axis passing through rollers of the plurality of roller assemblies to remain parallel with a face of a topside of a roller track when the carriage member pivots about the pivot bearings (2, 28a, and 28b as seen in figures 3-5).
Regarding claim 7, De Faveri teaches a door roller comprising: a carriage member (3); and a plurality of roller assemblies (26a, 26b, 27a, 27b, 28a, 28b, 29a, and 29b as seen in figure 2), each roller assembly of the plurality of roller assemblies comprising: a pivot bearing (26a, 26b, 27a, 27b) rotatably disposed within a bore of the carriage member (Paragraph 32 line 1-Paragraph 33, line 4); a pair of shafts attached to the pivot bearing at a first end of each shaft of the pair of shafts (26a, 26b, 27a, and 27b as seen in figure 2), each shaft of the pair of shafts extending through a slot formed through the carriage member (As seen above in figure 2, and Paragraph 32 line 1-Paragraph 33, line 4); and a roller attached to a second end of each shaft of the pair of shafts (27a, 27b, 28a, 28b, 29a, and 29b as seen in figure 2, and Paragraph 33, lines 1-4).
Regarding claim 11, De Faveri teaches the door roller of claim 7, wherein the pivot bearing allows an axis passing through the rollers of the roller assembly to remain parallel with a face of a topside of a roller track when the carriage member pivots about the pivot bearings (2, 28a, and 28b as seen in figures 3-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over De Faveri (EP #2586945) in view of Pravanh et al. (PGPub #2018/0252264).
Regarding claim 2, De Faveri teaches the door roller of claim 1, but does not teach that the plurality of roller assemblies comprises an upper roller assembly configured to roll upon a topside of a roller track and a lower roller assembly configured to roll upon an underside of the roller track.  However, Pravanh does teach that the plurality of roller assemblies comprises an upper roller assembly (226a) configured to roll upon a topside of a roller track (Paragraph 47, lines 1-12, and Paragraph 57, lines 1-13) and a lower roller assembly (226b) configured to roll upon an underside of the roller track (Paragraph 47, lines 1-12, and Paragraph 57, lines 1-13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have upper rollers and lower rollers on the top and bottom sides of a track because De Faveri and Pravanh are both door roller assemblies. The motivation for having upper rollers and lower rollers on the top and bottom sides of a track is that it helps to create a more secure connection with the track to help prevent dislodgments of the rollers.
Regarding claim 4, De Faveri teaches the door roller of claim 1, comprising an attachment feature (15) configured to secure the door roller to a door (Paragraph 18, lines 1-5).  But does not teach that the door is a proprotor gearbox door.
However, Pravanh does teach that the door is a proprotor gearbox door (Paragraph 46, lines 4-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the door be a proprotor gearbox door because De Faveri and Pravanh are both door roller assemblies. The motivation for having the door be a proprotor gearbox door is that it allows the system to be used to help provide access to a gear box while also keeping it enclosed when access is not needed.
Regarding claim 5, De Faveri teaches the door roller of claim 1, but does not teach that the plurality of roller assemblies comprise two upper roller assemblies and two lower roller assemblies.  However, Pravanh does teach that the plurality of roller assemblies comprise two upper roller assemblies (226a as seen in figure 8) and two lower roller assemblies (226b as seen in figure 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have two upper roller assemblies and two lower roller assemblies because De Faveri and Pravanh are both door roller assemblies. The motivation for having two upper roller assemblies and two lower roller assemblies is that it helps to create a more secure connection with the track to help prevent dislodgments of the rollers.
Regarding claim 8, De Faveri teaches the door roller of claim 7, but does not teach that the plurality of roller assemblies comprise an upper roller assembly configured to roll upon a top side of a roller track and a lower roller assembly configured to roll upon an underside of the roller track.  However, Pravanh does teach that the plurality of roller assemblies comprise an upper roller assembly (226a) configured to roll upon a top side of a roller track (Paragraph 47, lines 1-12, and Paragraph 57, lines 1-13) and a lower roller assembly (226b) configured to roll upon an underside of the roller track (Paragraph 47, lines 1-12, and Paragraph 57, lines 1-13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have upper rollers and lower rollers on the top and bottom sides of a track because De Faveri and Pravanh are both door roller assemblies. The motivation for having upper rollers and lower rollers on the top and bottom sides of a track is that it helps to create a more secure connection with the track to help prevent dislodgments of the rollers.
Regarding claim 9, De Faveri teaches the door roller of claim 7, comprising an attachment feature (15) configured to secure the door roller to a door (Paragraph 18, lines 1-5).  But does not teach that the door is a proprotor gearbox door.
However, Pravanh does teach that the door is a proprotor gearbox door (Paragraph 46, lines 4-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the door be a proprotor gearbox door because De Faveri and Pravanh are both door roller assemblies. The motivation for having the door be a proprotor gearbox door is that it allows the system to be used to help provide access to a gear box while also keeping it enclosed when access is not needed.
Regarding claim 10, De Faveri teaches the door roller of claim 7, but does not teach that the plurality of roller assemblies comprise two upper roller assemblies and two lower roller assemblies.  However, Pravanh does teach that the plurality of roller assemblies comprise two upper roller assemblies (226a as seen in figure 8) and two lower roller assemblies (226b as seen in figure 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have two upper roller assemblies and two lower roller assemblies because De Faveri and Pravanh are both door roller assemblies. The motivation for having two upper roller assemblies and two lower roller assemblies is that it helps to create a more secure connection with the track to help prevent dislodgments of the rollers.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pravanh et al. (PGPub #2018/0252264) in view of De Faveri (EP #2586945).
Regarding claim 12, Pravanh teaches the a proprotor aircraft comprising: a rotatable proprotor gearbox (Paragraph 37, lines 5-8); and a proprotor gearbox door (204) secured at one end of the proprotor gearbox door to a proprotor gearbox housing of the proprotor gearbox (Paragraph 43, lines 1-10) and at a second end to a roller track of the proprotor aircraft by a door roller (Paragraph 45, lines 1-17); wherein the door roller comprises: a carriage member (215); and a plurality of roller assemblies (216, and 219 as seen in figure 8), but Pravanh does not teach each roller assembly of the plurality of roller assemblies comprising: a pivot bearing rotatably disposed within a bore of the carriage member; a pair of shafts attached to the pivot bearing at a first end of each shaft of the pair of shafts, each shaft of the pair of shafts extending through a slot formed through the carriage member; and a roller attached to a second end of each shaft of the pair of shafts.
However, De Faveri does teach each roller assembly of the plurality of roller assemblies comprising: a pivot bearing  (26a, 26b, 27a, 27b) rotatably disposed within a bore of the carriage member (Paragraph 32 line 1-Paragraph 33, line 4); a pair of shafts attached to the pivot bearing at a first end of each shaft of the pair of shafts (26a, 26b, 27a, and 27b as seen in figure 2), each shaft of the pair of shafts extending through a slot formed through the carriage member (As seen above in figure 2, and Paragraph 32 line 1-Paragraph 33, line 4); and a roller attached to a second end of each shaft of the pair of shafts (27a, 27b, 28a, 28b, 29a, and 29b as seen in figure 2, and Paragraph 33, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the roller assemblies have pivot bearings with shafts located in slots in the carriage member with rollers on the ends because Pravanh and De Faveri are both door roller assemblies. The motivation for having the roller assemblies have pivot bearings with shafts located in slots in the carriage member with rollers on the ends is that it allows the rollers to maintain contact with the track as the system moves by allowing the carriage member to pivot relative to the rollers.
Regarding claim 13, Pravanh as modified by De Faveri teaches the proprotor aircraft of claim 12, wherein the plurality of roller assemblies comprise an upper roller assembly (226a of Pravanh) configured to roll upon a top side of a roller track (Paragraph 47, lines 1-12, and Paragraph 57, lines 1-13 of Pravanh) and a lower roller assembly (226b of Pravanh) configured to roll upon an underside of the roller track (Paragraph 47, lines 1-12, and Paragraph 57, lines 1-13 of Pravanh).
Regarding claim 14, Pravanh as modified by De Faveri teaches the proprotor aircraft of claim 12, comprising an attachment feature (217 of Pravanh) configured to secure the door roller to a proprotor gearbox door (Paragraph 46, lines 1-13 of Pravanh).
Regarding claim 15, Pravanh as modified by De Faveri teaches the proprotor aircraft of claim 12, wherein the plurality of roller assemblies comprise two upper roller assemblies (226a as seen in figure 8 of Pravanh) and two lower roller assemblies (226b as seen in figure 8 of Pravanh).
Regarding claim 16, Pravanh as modified by De Faveri teaches the proprotor aircraft of claim 12, but Pravanh does not teach that the pivot bearing allows an axis passing through the rollers of each roller assembly of the plurality of roller assemblies to remain parallel with a face of a topside of a roller track when the carriage member pivots about the pivot bearings.  However, De Faveri does teach that the pivot bearing allows an axis passing through the rollers of each roller assembly of the plurality of roller assemblies to remain parallel with a face of a topside of a roller track when the carriage member pivots about the pivot bearings (2, 28a, and 28b as seen in figures 3-5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the pivot bearing allow the rollers to remain parallel to the track as the carriage member rotates because Pravanh and De Faveri are both door roller assemblies. The motivation for having the pivot bearing allow the rollers to remain parallel to the track as the carriage member rotates is that it allows the rollers to always stay in contact with the track even as the carriage member moves.
Regarding claim 17, Pravanh as modified by De Faveri teaches the proprotor aircraft of claim 16, comprising an attachment feature (217 of Pravanh) configured to secure the door roller to a proprotor gearbox door (Paragraph 46, lines 1-13 of Pravanh).
Regarding claim 18, Pravanh as modified by De Faveri teaches the proprotor aircraft of claim 16, wherein the plurality of roller assemblies comprise two upper roller assemblies (226a as seen in figure 8 of Pravanh) and two lower roller assemblies (226b as seen in figure 8 of Pravanh).
Regarding claim 19, Pravanh as modified by De Faveri teaches the proprotor aircraft of claim 16, wherein the plurality of roller assemblies comprise an upper roller assembly (226a of Pravanh) configured to roll upon a top side of a roller track (Paragraph 47, lines 1-12, and Paragraph 57, lines 1-13 of Pravanh) and a lower roller assembly (226b of Pravanh) configured to roll upon an underside of the roller track (Paragraph 47, lines 1-12, and Paragraph 57, lines 1-13 of Pravanh).
Regarding claim 20, Pravanh teaches the proprotor aircraft of claim 19, comprising an attachment feature (217 of Pravanh) configured to secure the door roller to a proprotor gearbox door (Paragraph 46, lines 1-13 of Pravanh).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647